        Case 5:20-cv-02155-LHK Document 67 Filed 06/02/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10                                    SAN JOSE DIVISION

11
12 IN RE ZOOM VIDEO COMMUNICATIONS,              Master File No.    5:20-cv-02155-LHK

13 INC. PRIVACY LITIGATION                       [PROPOSED] ORDER CONFIRMING
                                                 CONSOLIDATION OF ACTIONS [OR
14 This Document Relates To: All Actions         CONSOLIDATING ACTIONS]
15
16                                               Case No.   4:20-cv-03258-JD
     TODD HURVITZ, individually, and on behalf
17   of all others similarly situated,
18         Plaintiff,
19         v.
20 FACEBOOK, et al.,
21      Defendants.
22
23
24
25
26
27
28
      [PROPOSED] ORDER CONFIRMING CONSOLIDATION OF ACTIONS [OR CONSOLIDATING ACTIONS] -
                                    CASE NO. 4:20-cv-03258
        Case 5:20-cv-02155-LHK Document 67 Filed 06/02/20 Page 2 of 2



 1          On May 28, 2020, the Court granted Defendants Facebook, Inc. and LinkedIn Corporation’s

 2   Administrative Motion to Consider Whether Cases Should Be Related. ECF No. 61. The same

 3   day, the Court issued an Order to Consolidate Actions and Set Scheduling Deadlines. ECF No. 62

 4   (“the Consolidation Order”). Pursuant to Paragraph 1 of the Consolidation Order, IT IS

 5   ORDERED that Hurvitz v. Facebook, Case No. 4:20-cv-03258-JD, has been consolidated with

 6   the Consolidated Action under the caption In re Zoom Video Communications, Inc. Privacy

 7   Litigation, Master File No. 5:20-cv-02155-LHK.

 8          IT IS ORDERED that the scheduling deadlines set forth in Paragraph 6 of the Consolidation

 9   Order shall apply. Pursuant to Paragraph 6(c), Facebook and LinkedIn are not required to respond to

10   the Hurvitz First Amended Complaint and instead will answer, move or otherwise respond to the

11   Consolidated Complaint no later than forty-five (45) days following service of the Consolidated

12   Complaint.

13
14
15
16
17
18
19          IT IS SO ORDERED.

20
21           June 2, 2020
     Dated: _______________________                       _______________________________
                                                          Hon. Lucy H. Koh
22                                                        United States District Judge
23
24
25
26
27
28
     [PROPOSED] ORDER CONFIRMING CONSOLIDATION OF ACTIONS [OR CONSOLIDATING ACTIONS] -
                                   CASE NO. 4:20-cv-03258
                                                      1
